UNITED STATES DISTRICT COURT
FOR TH'E, DlSTRICT OF COLUMBI`A

 

UNITED STATES OF AMERICA,

v.
Criminal No. l l-l29-08 (CKK)

SEAN D. CRAWFORD,
Defendant.

 

 

MEMORANDUM oPlNIoN
(May 4, 2018)

Defendant Sean D. Crawford (“Defendant” or “Mr. Crawford”) is presently serving a
sentence of 96 months imprisonment, having pled guilty to one count of Conspiracy to Distribute
and Possession With Intent to Distribute 500 Grams or More of Cocaine, in violation of 2l U.S.C.
§§ 84l(a)(l) and (b)( 1)(B)(ii), and one count of Unlawful Possession of a Firearm and
Ammunition by a Person Convicted of a Crime Punishable by imprisonment Exceeding a Term of
One Year, in violation of 18 U.S.C. § 922(g)(l). See March 27, 2012 Judgment, ECF No. 2l6.
Proceeding pro se, Mr. Crawford filed a motion pursuant to 18 U.S.C. § 3582(c)(2), asking this
Court to reduce his term of imprisonment due to Amendment 782 to the United States Sentencing
Guidelines (“Guidelines”), which retroactively lowered the base offense levels for most drug
offenses See Defendant’s Motion for Reduction of Sentence (Def. ’s Mot. for Reduct. of Sent.”),
ECF No, 933 (docketed as “Retroactivity Prep Documents”). Also pending before this Court is
Mr. Crawford’s motion pursuant to 18 U.S.C. § 3621(b), Which requests that this Court to

recommend a longer halfway house placement in connection With the conclusion of Mr.

Crawford’s incarcerationl See Defendant’s Motion Requesting a Judicial Recommendation
Concerning the Length of RRC/Halfway House Placement (“Def.’s Mot. for Judicial
Recommend.”) ECF No. 953_ The Government filed its [979] [consolidated] Opposition to .Mr.
Crawt`ord’s motions (“G'ovt. Opp’n.”), and Mr. Crawford Was afforded the opportunity to file a
reply, but he did not do so.2 For the reasons set forth herein, Defendant’s Motion for Reduction
of Sentence and Defendant’s l\/Iotion Requesting a Judicial Recommendation are DENIED.

Motion for Re_duction of Sentence

The Supreme Court’S decision in Di!lon v. Um`ted Statcs recognized a two-part test for
district courts to utilize in analyzing a criminal defendant’s request for a sentence reduction: (l)
determine the defendant’s eligibility for a sentence modification and the extent of any authorized
reduction; and (2) consider any applicable factors under 18 U.S.C. § 3553(a) and determine
whether a reduction is warranted in whole or in part under the circumstances of the case. Dr`llon,
560 U‘S. 817, 827 (2010). Pursuant to 18 U.S.C. § 3582(c), courts may reduce a term of
imprisonment “in the case of a defendant who has been sentenced to a term of imprisonment based
on a sentencing range that has been subsequently lowered by the Sentencing Commission . . . aiter
considering the factors set forth in [18 U.S.C.] section] 3553(a) to the extent that they are
applicable” and “if such a reduction is consistent with applicable policy statements issued by the
Sentencing Commission.” 18 U.S.C. § 3582(0)(2); see also U.S,S.G\ § lBI.lO (Reduction in Term
of Imprisonment as a Result of Amended Guideiine Range) (“In a case in which a defendant is

serving a term of imprisonment7 and the guideline range applicable to that defendant has

 

’ Amendment 782, made retroactive by Amendment 788, reduced by two the offense levels
assigned in the Drug Quantity Tabie in U.S.S.G. Section 2Di. l(c). See Um`led Srates v. Bmler,
130 F. Supp. 3d 317, 319~20 (D.D. C. 2015) (discussing the effect ofAmendment 782).

2 Pursuant to the Court’s request, the Probation Of`fice filed a Memorandum (“Prob. Mem.”),
ECF No. 978, analyzing the effect of Amendment 782 on Mr. Crawford’s sentencel

2

subsequently been lowered as a result of an amendment to the Guidelines Manual listed in
subsection (d) below, the court may reduce the defendant’s term of` imprisonment as provided by
18 U.S.C. § 3582(0)(2)”). U.S.S.G. § lBl.lO(b)(Z)(A) provides that “the court shall not reduce
the defendant’s term of imprisonment under 18 U.S.C. § 3582(0)(2) . . . to a term that is less than
the minimum of the amended guideline range.” Accordingly, a defendant is eligible for a reduction
under § 3582(0) only if (l) the defendant’s term of imprisonment was based on a sentencing range
that has subsequently been lowered by a retroactive amendment to the Guidelines, and (2) the
reduction does not result in a sentence that is less than the minimum of the amended guideline
range3 Dillon, 560 U.S. at 826-27; see also Unired Slcn.'es v. Wyche, 741 F_3d 1284, 1292 (D.C.
Cir. 2014) (noting that the district court employs a limited, two~step inquiry). Here, Defendant
does not satisfy the second requirement4

Det`endant is correct in his assertion that he was sentenced to a term of imprisonment based
upon a sentencing range that was subsequently lowered by the Sentencing Commission. At the
time the Defendant was sentenced, his advisory guideline range was 120~150 months, based on a

total offense level of 27, with a criminal history category of V. At sentencing the Court departed

 

3 There is an exception to this second prong for defendants who received a downward departure
based upon provision of substantial assistance, but that exception does not apply in the instant
case

" The fact that Defendant’s sentence was based on a Rule ll(c)(l)(C) plea agreement does not
categorically bar a Section 3582(0) motion See Freemoo v. Uniled Slares, 584 U.S. 522 (201 l);
See also Uniled Slales v. Epps, 707 F.3d 337 (D.C. Cir. 2013). l`n Epps, this Circuit analyzed
whether the defendant’s sentence was “based on” the Guidelines sentencing range, noting that:

ln light of the [Sentencing Reform] Act, Ruie ll(c)(l)(C)’s requirement for court
approval, and the instructions in applicable Guidelines policy statements, the plurality in
Freemcm interpreted § 3582(0)(2) to mean that the focusj even when there is a Rule

l ](c)(l)(C) plea agreement, ought to be on the reasons given by the district court for
accepting the sentence that it ultimately imposed, not on the parties’ agreementl

707 F.3d at 35l (citing Freemcm, l3l S. Ct. at 2694 (plurality opinion)).
3

from the advisory guidelines and imposed a sentence of 96 months incarceration and five years of
supervised release Amendment 782 lowers the total offense level for Defendant’s drug offense
by two points, from 27 to 25. See U.S.S.G., Supplement to Appendix C, Amendment 782
(November 1, 2014); U.S.S.G'. § lBl.lO(d). The amended guideline range would be 100~125
months ln this case, Defendant’s current sentence of 96 months is already less than the minimum
of the amended guideline range, and therefore, he is not eligible for any reduction in his current
sentence

The Government asserts that even assuming arguendo Defendant satisfied the first prong
and was eligible for a sentence reduction,` the Court must then move to the second prong, which
involves consideration of the factors in Section 3553(a) to determine if such reduction is warranted
The Government emphasizes that: (1) Defendant was convicted of participating in a conspiracy to
distribute multiple kilograms of cocaine and possession of a loaded semi-automatic pistol; (2)
Defendant had a prior criminal history, including a conviction for vehicular homicide; (3) and
Defendant’s involvement in drug sales negativer impacted the community The Government
concludes that Defendant would not be entitled to a sentence reduction because his sentence was
warranted because of his conduct in this case and his prior criminal conduct, and there is a need to
deter the Defendant from engaging in other criminal activity5 The Court notes that it need not
reach this second prong because the De_fendant is not eligible for a reduction of his sentence under
the first prong, and accordinglyJ l\/lr. Crawford’s Motion for Reduction of Sentence is DENIED.

Motion Requesting J`udicial Recommendation on RRC/Halfwav House Placenient

Pursuant to the Second Chance Act of 2007 (“SCA”), Pub. L No. 110-199, 122 Stat. 657

 

5 According to the Probation Office, while incarcerated, i\/lr. Crawf`ord incurred a disciplinary
incident involving violation of visiting regulations, and he lost visiting privileges for forty~five
days. See Prob. Memo,, ECF No. 978, at 2.

(2008):

Tlre Director of the Bureau ofPrisons shall, to the extent practicable ensure that a prisoner

Serving a term of imprisonment spends a portion of the final months of that term (not to

exceed l2 months), under conditions that will afford that prisoner a reasonable opportunity

to adjust to and prepare for the reentry of that prisoner into the community Such conditions
may include a community correctional facility
18 U,S.C. § 3624(c)(1); see also 18 U.S.C. § 3621(c)(6) (placement in a community correctional
facility by the BOP must be “conducted in a manner consistent with section 3621(b)” and
“determined on an individual basis,” and “of` sufficient duration to provide the greatest likelihood
of successful reintegration into the community”).

Defendant is currently housed at the Federal Correctional Institution Elkton (“FCI Elkton”)
in Lisbon, Ohio, and he requests that this Court provide a recommendation to the Bureau of Prisons
for a halfway house placement for a period of over six months and up to one year. See 18 U.S.C.
§§ 3621(b)(4)(A), 3621 (b)(4)(B) (In designating the place of the prisoner’s imprisonment, one
factor which the BOP considers is any “statement by the court that imposed the sentence”
regarding the “purposes for which the sentence to imprisonment was determined to be warranted”
or “recommending a type of penal or correctional facility[.]”) Defendant’s projected release date
in November 17, 2018, and according to the BOP, Mr. Crawford is expected to be transferred to
Hope Village, a halfway house in Washington, D.C., in mid~summer of 2018. See Govt. Opp’n.
at 2.

Defendant’a request for a judicial recommendation is based on the following assertions:
(l) his employment history is insubstantial, and he would receive retraining assistance at a federal
RRC; (2) rehabilitative programming at FCI Elkton has been “virtually non-existent”', (3) he has

expressed remorse regarding the commission of criminal offenses; (4) he would benefit from

community~based addiction aftercare in a halfway house; and (5) he has participated in a number

of BOP programs to prepare for his release and aid in rehabilitation, including welding, computer
basics, and custodial maintenance See Def.’s Mot. for Judicial Recommend., ECF No. 953, at 3~
4; Prob. Mem., ECF No. 978, at 2.

Pursuant to 18 U.S.C. § 3621(b), the BOP “shall designate the place of . . . imprisonment"1
of a person committed to BOP custody, and while a sentencing court may “recommend[ ]” a
particular “type of penal or correctional facility,” such a recommendation has “no binding effect
on the authority of the Bureau . . . to determine or change the place of imprisonment of [any]
person_” Defendant concedes that any recommendation by the Court to the BOP would be purely
advisory

The Government acknowledges that Section 3624(c)(1) does provide for up to twelve
months of halfway house placement, but asserts that six months of placement is presumptively
sufficient See Bernard v. Rool, 716 F. Supp. 2d 354, 359-60 (S,D.N.Y_ 2010) (exarnining two
memoranda originating from the BOP which support a six month placement unless the BOP
determines otherwise and conditioning such approval of placement beyond six months on a
showing of an inmate’s extraordinary and compelling re-entry needs). ln Bernard, the court noted
the discretion afforded to the BOP to determine the length of re-entry placement under the Second
Chance Act. Id. at 369,

A prisoner Who believes that he is entitled to receive more than six months in a halfway
house generally needs to first exhaust his administrative remedies, and then, if necessary, bring a
habeas petition in the district where he is incarcerated See Vasquez v. Sll'ada, 684 F.3d 431, 433-
34 (3d Cir. 2012) (Because the prisoner “asked the District Court to direct the BOPto provide him
with the maximum l2-month RRC placement, he was not merely challenging the construction of

the Second Chance Act, or the BOP’s implementation of the Federal prisoner reentry initiative

[and sol [e]xhaustion was required . _ . ”); see also Garza v. Davi's, 696 F.3d l 198 (10111 Cir. 2010)
(aftirming the district court’s dismissal of a prisoner’s habeas petition, which challenged the
BOP’s denials of transfers to lower-security facilities pursuant to the Second Chance Act, for
failure to exhaust administrative remedies)_ In Vosquez, the prisoner’s habeas petition was
dismissed for his failure to exhaust administrative remedies, although the court also indicated that
the petition lacked merit because there was no abuse of discretion by BOP. ]d. at 434. In the
instant case, the Court has no information as to whether or not Mr. Crawford has attempted to
exhaust his administrative remedies and/or filed a habeas petition in the district where he is
incarcerated Mr. Crawford’s Motion requesting a ]`udicial Recommendation makes no mention
of any attempt to exhaust administrative remedies, nor did Defendant reply to the Government’s
Opposition, which informs the Defendant that prisoners must generally follow these steps to
challenge a decision by the BOP.

The Government asserts that even if the Court were to consider the merits of Mr.
Crawford’s request, “the defendant has failed to identify compelling reasons why BOP should
deviate from its general policy, and the Court should not recommend that it do so. “ Govt. Opp’n
at 9-10; see Vasquez, 684 F. 3d at 434 (the BOP did not abuse its discretion in reaching a
determination that a 5 to 6 month placement --as opposed to the requested 12 month placement
~ was of sufficient duration after considering the factors set forth in Section 3621(b)). ln the
instant case, Mr. Crawford has not demonstrated that he has exhausted his administrative remedies
regarding the BOP decision nor has he proffered compelling reasons for this Court to recommend
a placement over and above what has been proposed by the Bureau of Prisons, and thus, no

advisory recommendation by this Court is forthcoming and the Defendant’s Motion Requesting a

Judicial Recommendation is DENIED. A separate Order accompanies this Memorandum

Opinion.

cab nat trw

 

coLLEEN KoLL`AR-KOTELLY
United States District Judge